Citation Nr: 9918315	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  96-38 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently rated 20 percent disabling. 

2.  Entitlement to an increased rating for postoperative 
residuals of a left knee injury, currently rated 10 percent 
disabling.

3. Entitlement to an increased rating for postoperative 
residuals of a right knee injury, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1981 to 
March 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA), Philadelphia, 
Pennsylvania, Regional Office (RO), denying ratings for the 
veteran's service-connected low back and bilateral knee 
disorders.

The veteran and her spouse testified at an August 1998 
hearing before the undersigned member of the Board in 
Philadelphia, Pennsylvania.  A transcript of the hearing 
testimony has been incorporated in her claims file.  
Additional evidence pertaining to her claim was submitted at 
that hearing.  This evidence was not considered by the RO.  
Although initial consideration by the RO has been waived by 
the appellant, in view of the action taken below the RO 
should consider this evidence in their review of the case.  


REMAND

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim for an increased 
rating is generally well grounded under § 5107(a) when an 
appellant indicates he (or she) has suffered an increased in 
disability.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
As the claim is well grounded, VA has a duty to assist the 
veteran in the development of the claims.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In the context of an 
increased rating claim, VA's duty to assist includes 
providing a veteran with a complete examination of her 
service-connected disabilities.  Wilson v. Derwinski, 
2 Vet. App. 16 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) addressed VA's duty to assist in an increased rating 
claim in the case of Snuffer v. Gober, 10 Vet. App. 400 
(1997).  In Snuffer, a veteran claimed an increased rating 
for a disability and was examined for such disability by VA.  
Subsequently, while the claim was pending, the veteran 
asserted that the disability had worsened.  In Board denied 
her claim, relying on the VA examination of record.  The 
Court vacated the Board's decision and remanded the claim for 
a new examination, finding that where a veteran complains of 
increased severity in a disability two years after the last 
examination, VA's duty to assist requires a new examination 
to determine the current severity of the disability.

In the present case, the veteran testified at her August 1998 
travel board hearing that both her back and knee conditions 
are worse now than they were when she was last examined by VA 
in April 1997.  Under these circumstances, new examination is 
indicated.  

The Board also notes that the veteran testified that she 
experienced constant limiting pain associated with her back 
and knees.  She stated she was unable to work because of 
pain.  The Board observes that on VA examination in April 
1997, the veteran described pain and reported she could only 
walk one city block and could no longer go up or down stairs, 
do heavy lifting or easily bend over to tie her shoes.  
However, in evaluating the veteran's lumbosacral spine and 
knees, the examiner did not fully describe the functional 
disability due to pain and weakness as mandated by 38 C.F.R. 
§§ 4.40 and 4.45 (1998).  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), it was indicated that it was essential that rating 
examinations adequately portray the functional loss resulting 
from service-connected disability.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In the event the veteran has received 
recent VA evaluation and/or treatment for 
her service-connected back and knee 
disabilities, up-to-date records of such 
evaluation and treatment should be 
secured.

2.  The veteran should be scheduled for 
an orthopedic examination to evaluate her 
service-connected low back and bilateral 
knee disabilities.  The claims folder and 
a copy of this REMAND must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  Any 
indicated tests or studies should be 
completed.  The examiner's report should 
fully set forth all current complaints 
and pertinent clinical findings, and 
should describe in detail the presence or 
absence and the extent of any functional 
loss due to the veteran's 
service-connected knee and low back 
disabilities.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, to decreased 
strength, speed, or endurance, or due to 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by her visible behavior, 
e.g., facial expression or wincing on 
pressure or manipulation.   The 
examiner's inquiry in this regard should 
not be limited to muscles or nerves but 
should include all structures pertinent 
to movement of the lumbar spine and 
knees.  In addition, the examiner should 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability of 
the affected part.  To the extent 
possible, the examiner should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups in degrees of loss motion in all 
planes of motion of the lumbar spine and 
knees.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  

3.  The RO should then review the 
veteran's claims.  If they remain denied, 
she and her representative should be 
furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should then be returned to the Board 
for further appellate consideration.

No action is required of the veteran until she is notified.  
The purposes of this REMAND are to obtain clarifying 
information and to meet due process considerations.  The 
veteran may furnish additional evidence and argument while 
the case is in REMAND status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).




